Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 29, 2015

The Court of Appeals hereby passes the following order:

A16D0031. BATASKI BAILEY v. WELLS FARGO BANK, N. A.

      Bataski Bailey filed an application for discretionary appeal from the trial
court’s order confirming an arbitration award. However, no provision of OCGA § 5-
6-35 (a) requires the filing of a discretionary application from such an order.
Therefore, the order is subject to direct appeal. See, e. g., Green Tree Servicing v.
Jones, Ga. App. (Case No. A14A2001, decided July 16, 2015).
      Ordinarily, we will grant a timely application when the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). In this case, however, Bailey has
already filed a notice of appeal from the trial court’s order. Accordingly, this
application is superfluous, and it is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            09/29/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.